t c memo united_states tax_court danny c ly petitioner v commissioner of internal revenue respondent docket no filed date danny c ly pro_se steven m roth for respondent memorandum opinion laro judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that petitioner failed to file his petition within the time prescribed in sec_6213 or sec_7502 on date petitioner filed section references are to the applicable versions of the internal_revenue_code with this court a petition to redetermine respondent’s determination that petitioner had a dollar_figure federal_income_tax deficiency for the petition was mailed to this court by certified mail in an envelope that bears a u s postmark of date respondent’s determination is reflected in a notice_of_deficiency that was mailed to petitioner on date respondent mailed this notice to petitioner’s last_known_address of w las flores ave arcadia california petitioner bears the burden of proving that this court has jurisdiction to decide this case 72_tc_313 it is well established that our jurisdiction requires a valid notice_of_deficiency and a timely filed petition and we must dismiss a case in which either one or the other is not present sec_6213 98_tc_613 sec_6213 provides that where a notice_of_deficiency is addressed to an individual within the united_states the taxpayer may file with this court a petition to redetermine the deficiency within days of the mailing of that notice_of_deficiency sec_7502 provides that in general timely mailing is treated as timely filing if a petition is delivered to the court by u s mail after the time period when this petition was filed petitioner lived in arcadia california petitioner’s petition stated that taxpayer has additional deductions to claim prescribed for its filing and the u s postmark date stamped on the envelope is within the appropriate time period under sec_6213 and sec_7503 the 90-day period within which petitioner could challenge respondent’s determination in this court expired on date because petitioner failed to file his petition within the statutory 90-day period we must grant respondent’s motion to dismiss for lack of jurisdiction our decision however does not deprive petitioner of his right to contest respondent’s determination by paying the tax filing a claim_for_refund and then if the claim is denied bringing a suit_for_refund in a united_states district_court or the court of federal claims our decision instead forecloses petitioner from contesting respondent’s determination in this court see 58_tc_850 n accordingly an order of dismissal will be entered
